     Case 3:20-cv-02693-MCR-EMT Document 14 Filed 07/31/20 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

RICK BROWN,

        Petitioner,

v.                                           CASE NO. 3:20cv2693-MCR-EMT

WARDEN JOSEPH,

     Respondent.
__________________________/

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on June 30,

2020.     ECF No. 13.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.    The chief magistrate judge’s Report and Recommendation, ECF No.

13, is adopted and incorporated by reference in this Order.
      Case 3:20-cv-02693-MCR-EMT Document 14 Filed 07/31/20 Page 2 of 2



                                                                            Page 2 of 2

       2.     The amended petition for writ of habeas corpus filed under 28 U.S.C.

§ 2241, ECF No. 4, is DENIED.

       3.     The clerk of court is directed to enter judgment accordingly and close

the case.

       DONE AND ORDERED this 31st day of July 2020.




                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv2693-MCR-EMT
